DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/26/2022 with respect to method claims 6-16 are persuasive. The prior art rejection has been withdrawn. Note: Support for the amendment is found in [0011], [0025], and [0034] of the applicant’s specification. 
Applicant's arguments filed 7/26/2022 with respect to system claims 1-5 have been fully considered but they are not persuasive. Applicant’s amended limitation “wherein the electrical field is produced in response to a change in configuration of liquid crystals in the liquid crystal solution” provides no structure and is a functional use limitation of a system claim. The nanomagnetic liquid crystal solution of Wang is capable of and/or configured to “change in configuration” as it is a liquid (e.g. see [0205], [0221]). Thus, the electrical field is capable of and/or configured to be “produced in response to a change in configuration of liquid crystals in the liquid crystal solution”. System claims should be distinguished over the prior art structurally, not functionally to avoid such an interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-6, 9-10, 12-13, and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, “the brain” lacks antecedent basis.

Allowable Subject Matter
Claims 6-9 and 11-16 are allowed (Note: The 112 issue in claim 10 needs resolved).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (Pub. No.: US 2015/0164365 A1); hereinafter referred to as “Mair”, in view of Wang et al. (Pub. No.: US 2004/0225213 A1); hereinafter referred to as “Wang”.
Regarding claim 1, Mair discloses an apparatus comprising: at least one device being no more than 100 microns in any single dimension (e.g. see [0020]), and configured to be positioned in neural tissue (e.g. see [0020]); and an instrument for converting a magnetic field into an electrical field for application to the neural tissue in a vicinity of the device (e.g. see [0025]-[0026], “piezoelectric element” NOTE: [0033] of the applicant’s specification states “For the purposes of this disclosure, the terms “electrical field,” or “electric field” refer to electrical energy that may be in the form of voltage or current or field”. [0025] of Mair states “the at least one magnetic sensor on or in the one miniature electronic circuit creates a voltage based on the magnetic field extant”).
Mair teaches the use of magnetic particles (see [0055]) but does not teach magnetic particles being in a liquid crystal solution and wherein the electrical field is produced in response to a change in configuration of liquid crystals in the liquid crystal solution. Wang teaches that it is known to use such a modification as set forth in [0205], [0221] (Note: The nanomagnetic liquid crystal solution of Wang is capable of and/or configured to “change in configuration” as it is a liquid. Thus, the electrical field is capable of and/or configured to be “produced in response to a change in configuration of liquid crystals in the liquid crystal solution”) to provide magnetic particles that interact more effectively with the location, duration, or intensity of emitted magnetic field (e.g. see [0221]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use magnetic particles in a liquid crystal solution as taught by Wang in the system/method of Mair, since said modification would provide the predictable results of magnetic particles that interact more effectively with the location, duration, or intensity of emitted magnetic field.
Regarding claim 2, Mair discloses the at least one device is configured to be untethered within a living tissue (e.g. see [0020], “the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating or as a result of externally propulsive magnetic fields”).
Regarding claim 3, Mair discloses one or more sections of the at least one device are coated with a biocompatible material (e.g. see [0020]).
Regarding claims 4, Mair discloses one or more sections of the device are coated with a material to enhance transport to or through living tissue (e.g. see [0020]).
Regarding claims 5, Mair discloses one or more sections of the device are coated with a material to enhance transport into a brain (e.g. see [0020]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792    

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792